Name: Commission Regulation (EC) No 2416/95 of 13 October 1995 laying down detailed rules for the application of Council Regulation (EC) No 2179/95 concerning the autonomous and transitional adaptation of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, as regards imports into the Community of certain agricultural products originating in Poland
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  international trade;  trade;  Europe
 Date Published: nan

 No L 248/28 fENl Official Journal of the European Communities 14. 10 . 95 COMMISSION REGULATION (EC) No 2416/95 of 13 October 1995 laying down detailed rules for the application of Council Regulation (EC) No 2179/95 concerning the autonomous and transitional adaptation of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, as regards imports into the Community of certain agricultural products originating in Poland  Regulation (EC) No 121 /94 (8), as last amended by Regulation (EC) No 2252/95,  Regulation (EC) No 629/95 (9), as last amended by Regulation (EC) No 2252/95,  Regulation (EC) No 1439/95 (' °), as last amended by Regulation (EC) No 2252/95,  Regulation (EC) No 1440/95 (u ), as last amended by Regulation (EC) No 2252/95,  Regulation (EC) No 1942/95 (12), as last amended by Regulation (EC) No 2252/95 ; Whereas it is also necessary, as provided for in Article 2 (9) of Regulation (EC) No 2179/95 to reduce to ECU 399 per tonne , for the period from 1 July to 31 December 1995, the specific amount applicable within the quota of 169 000 head of young bovine animals for fattening opened within the framework of the GATT ; Whereas Commission Regulation (EC) No 1462/95 of 27 June 1995 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1995 to 30 June 1996) ( ,3) should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 2 thereof, Whereas Poland has taken or will take as soon as possible, with regard to the Community, measures having compa ­ rable effects to those provided for in paragraphs 1 , 8 and 9 of Article 2 of Regulation (EC) No 2179/95 ; Whereas it is therefore necessary, in accordance with paragraph 10 of the above Article , to implement the measures provided for in paragraphs 1 , 8 and 9 of the above Article ; Whereas, as a consequence , it is necessary to amend, for the period 1 July to 31 December 1995, the Commission Regulations implementing the Europe Agreements with Poland (2) and implementing Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administe ­ ring certain Community tariff quotas in 1995 for certain agricultural products and for beer (3) ; Whereas it is thus necessary to amend the following Regulations :  Regulation (EEC) No 584/92 (4), as last amended by Regulation (EC) No 2252/95 (%  Regulation (EEC) No 2689/93 (*), as last amended by Regulation (EC) No 2252/95,  Regulation (EEC) No 2699/93 Q, as last amended by Regulation (EC) No 2252/95, HAS ADOPTED THIS REGULATION : Article 1 The preferential import duties on agricultural products originating in Poland provided for in the Regulations implementing the Europe Agreement with Poland and in the Regulations implementing Regulation (EC) No 3379/94, which are listed in Annex I to this Regulation are hereby replaced by those provided for in Annex II to this Regulation . (') OJ No L 223, 2U. 9 . I9Ã O , p . 2?. (2) OJ No L 348 , 31 . 12 . 1993, p . 1 . (3) OJ No L 366, 31 . 12 . 1994, p . 3 . (4) OJ No L 62, 7 . 3 . 1992, p . 34 . Is) OJ No L 230 , 27 . 9 . 1995, p . 12. (4) OJ No L 245, 1 . 10 . 1993 , p . 80 . n OT No L 245. 1 . 10 . 1993 , p . 88 . (8) OJ No L 121 , 26 . 1 . 1994, p. 3 . 0 OJ No L 66, 24. 3 . 1995, p. 6 . H OJ No L 143 , 27 . 6 . 1995, p. 7 . (") OJ No L 143, 27 . 6 . 1995, p . 17. H OJ No L 186, 5 . 8 . 1995, p. 30 . n) OJ No L 144, 28 . 6 . 1995, p . 6 . 14. 10 . 95 EN Official Journal of the European Communities No L 248/29 Article 2 2. The following subparagraph is added to Article 6 (3) : 'However, for the period 1 July to 31 December 1 995, the security for products originating in Poland shall be ECU 968 per tonne.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1995. Regulation (EC) No 1 462/95 is hereby amended as follows : 1 . The following paragraph 5 is added to Article 1 : ' 5 . For the period 1 July to 31 December 1995, the import duty to be applied to products originating in Poland shall be ECU 399 per tonne plus 16 % .' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1995. For the Commission Franz FISCHLER Member of the Commission No L 248/30 ( EN Official Journal of the European Communities 14 . 10 . 95 ANNEX I LIST OF REGULATIONS REFERRED TO IN ARTICLE 1 Cereals sector Regulation (EC) No 121 /94 (OJ No L 121 , 26 . 1 . 1994, p . 3), as amended by Regulation (EC) No 1906/94 (OJ No L 194, 29 . 7 . 1994, p . 26) and last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27 . 9 . 1995, p . 12). Milk products sector Regulation (EEC) No 584/92 (OJ No L 62, 7 . 3 . 1992, p. 34), as last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27. 9 . 1995, p. 12). Commission Regulation (EC) No 629/95 (OJ No L 66, 24 . 3 . 1995, p . 6), as last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27. 9 . 1995, p . 12). Pigmeat sector Regulation (EEC) No 2698/93 (OJ No L 245, 1 . 10 . 1993, p. 80), as last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27. 9 . 1995, p. 12). Poultrymeat and eggs sector Commission Regulation (EEC) No 2699/93 (OJ No L 245, 1.10 . 1993, p. 88), as last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27 . 9 . 1995, p . 12). Sheepmeat and goatmeat sector Regulation (EC) No 1439/95 (OJ No L 143 , 27 . 6 . 1995, p. 7), as last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27 . 9 . 1995, p. 12). Regulation (EC) No 1440/95 (OJ No L 143, 27. 6 . 1995, p . 17), as amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27. 9 . 1995, p. 12). Beef and veal sector Commission Regulation (EC) No 1942/95 (OJ No L 186, 5 . 8 . 1995, p . 30), as last amended by Regulation (EC) No 2252/95 (OJ No L 230 , 27 . 9 . 1995, p . 12). 14. 10 . 95 EN Official Journal of the European Communities No L 248/31 ANNEX II Imports into the Community of the (ollowing products originating in Poland shall be subject to the concessions set out below (MFN = most favoured nation duty) ('). CN code Description Quantity Comments Duty(% of MFN) 0101 19 10 unlimited (2) free 0103 92 19 quota * 20 0104 10 30 0104 10 80 0104 20 10 0104 20 90 quota C) H CM4) (3)(4) 0 (4) free 0204 &lt;3) free 0201 0202 quota 20 0203 11 10 0203 21 10 ex 0203 12 ex 0203 22 0203 19 55 0203 29 55 0203 19 11 0203 19 13 0203 19 15 0203 19 59 0203 29 1 1 0203 29 13 0203 29 15 0203 29 59 quota (5) 0 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 unlimited free 0206 80 91 0206 90 91 unlimited 50 0105 91 00 0207 10 11 0207 10 15 0207 10 19 0207 21 10 0207 21 90 quota 20 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 27 0207 41 10 0207 41 11 0207 41 21 quota 20 No L 248/32 EN Official Journal of the European Communities 14. 10 . 95 CN code Description Quantity Comments Duty(% of MFN) 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 quota 200105 99 30 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 42 10 0207 42 11 0207 42 21 02Q7 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 quota 20 Cuts of ducks, boneless, fresh, chilled or frozen Breasts and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen Legs and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen quota 20 0207 10 51 0207 10 55 0207 23 11 0207 10 59 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 0105 99 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 Whole wings, with or without tips, of geese, fresh, chilled or frozen Backs, necks, backs with necks attached, rumps and wings tips, of geese , fresh, chilled or frozen 14 . 10 . 95 EN Official Journal of the European Communities No L 248/33 CN code Description Quantity Comments Duty(% of MFN) ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 Goose paletots , fresh , chilled or frozen Goose offal , other than livers , fresh , chilled or frozen 0207 31 0207 50 10 unlimited free 0208 10 11 0208 10 19 0208 10 90 0208 20 00 0208 90 10 0208 90 20 0208 90 40 unlimited 70 70 free free 50 free free 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 11 90 0210 12 11 0210 12 19 0210 1290 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 19 90 quota 20 0402 10 19 0402 21 19 0402 21 99 quota 20 0405 00 1 1 0405 00 19 quota 20 0406 quota 20 0407 00 1 1 0407 00 19 0407 00 30 quota 20 0408 91 80 0408 99 80 quota 20 0409 00 00 unlimited 93 0602 40 90 unlimited 46 0603 90 00 unlimited 35 No L 248/34 EN Official Journal of the European Communities 14. 10 . 95 CN code Description Quantity Comments Duty(% of MFN) ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 0604 99 10 0604 99 90 fresh unlimited 70 70 70 70 70 70 50 82 0701 10 00 0701 90 90 quota quota 20 0703 10 11 0703 10 19 0703 10 90 0703 20 00 0703 90 00 quota quota quota quota quota 20 0704 10 10 0704 10 90 0704 20 00 0704 90 10 0704 90 90 quota 20 0705 11 10 0705 1 1 90 0705 19 00 0705 21 00 quota 20 ex 0706 10 00 Carrots, fresh or chilled quota 20 0706 90 1 1 0706 90 19 quota 20 0706 90 30 unlimited 47 0706 90 90 quota 20 0707 00 10 0707 00 15 0707 00 20 0707 00 35 0707Ã 0 40 quota (6)0 on on n n n n 20 0707 00 25 0707 00 30 unlimited on n n 80 0708 10 10 0708 20 10 0708 20 90 0708 90 00 0708 20 90 quota quota 20 ex 0709 20 00 0709 51 30 Asparagus from 1 October to 31 January unlimited 75 free 14. 10 . 95 EN Official Journal of the European Communities No L 248/35 CN code Description Quantity Comments Duty(% of MFN) 0709 51 50 quota 20 0709 60 10 quota 20 0710 21 00 0710 22 00 0710 29 00 0710 30 00 quota quota quota quota 20 0710 80 59 unlimited 50 0710 80 85 0710 80 95 quota 20 0710 90 00 quota I 071 1 40 00 unlimited 80 0711 90 10 50 0712 10 00 quota 20 0712 20 00 unlimited 50 0712 90 50 quota 20 ex 0712 90 90 Horse-radish unlimited free 0713 10 10 0713 20 10 0713 31 10 0713 32 10 0713 33 10 0713 39 10 unlimited 67 0808 10 51 0808 10 53 0808 10 59 quota 20 0808 10 92 0808 10 94 0808 10 98 (6)0 (6)0 00 0808 10 61 0808 10 63 0808 10 69 0808 10 71 0808 10 73 0808 10 79 on o o 00 0809 20 21 0809 20 31 0808 20 41 unlimited 0 00 00 73 0809 20 1 1 0809 20 71 0809 20 51 0809 20 61 00 00 No L 248/36 EN Official Journal of the European Communities 14 . 10 . 95 CN code Description Quantity Comments Duty(% ofMFN) 0809 40 30 quota ( «)(9) 20 0809 40 10 0809 40 40 0809 40 20 (&lt;  ) f) 0809 40 90 unlimited 47 0810 20 10 unlimited (8) 82 0810 20 90 f) 42 0810 30 10 f) 82 0810 30 30 (8) 82 0810 30 90 f) 42 0810 40 30 ( «) free 0810 40 50 (8) 75 0810 40 90 (8) 42 081110 11 quota f)f) 20 0811 10 19 f) 0811 10 90 unlimited (8) 72 ex 0811 20 19 Raspberries, sugar content not &gt; 13% by (8) 69 weight 0811 20 31 (8) 78 0811 20 39 (8) 56 0811 20 51 (8) 67 0811 20 59 quota 20 0811 20 90 0811 90 50 0811 90 70 0811 90 75 0811 90 80 0811 90 85 0811 90 95 0813 10 00 quota 20 0813 20 00 0813 30 00 0813 40 10 0813 40 30 0813 40 70 0813 40 95 0813 50 12 0813 50 15 0813 50 19 0813 50 31 0813 50 39 0813 50 91 0813 50 99 0904 20 90 unlimited 33 1008 10 00 quota 20 14. 10 . 95 I EN I Official Journal of the European Communities No L 248/37 CN code Description Quantity Comments Duty(% of MFN) 1008 13 00 quota 20 1601 00 91 1601 00 99 quota 20 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 quota 20 1602 20 11 1602 20 19 unlimited 69 ex 1602 90 31 ex 1602 90 31 Game Rabbit unlimited 47 82 ex 2001 10 00 Cucumbers, preserved quota 20 2001 90 20 unlimited 50 0711 90 40 2003 10 20 2003 10 30 quota (1 °) 8,4 % 2005 40 00 2005 59 00 quota quota 20 2005 90 10 unlimited 50 ex 2007 99 31 2007 99 33 2007 99 35 Sour cherry jam quota C9) 0 n 20 ex 2007 99 39 With sugar content &gt; 30 % by weight. Fruit failing within heading Nos 0801 , 0803, 0804 (except figs and pineapples) 0807 20 00, 0810 20 90 , 0810 30 90, 0810 40 10 , 0810 40 50, 0810 40 90, 0810 90 unlimited 0 27 2008 80 50 2008 80 70 2008 80 99 quota 20 ex 2008 99 99 Fruit falling within heading Nos 0803, 0804 (except figs), 0807 20 00 , 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 unlimited 26 2009 70 19 quota 20 2009 70 30 2009 70 93 2009 70 99 unlimited 48 No L 248/38 ( en I Official Journal of the European Communities 14. 10 . 95 (') Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together. (2) Entry within this code is subject to conditions laid down in the relevant Community provisions . (3 ) The Community may take into account, in the framework of its legislation and when appropriate, the supply needs of its market and the need to maintain its market balance . (4) Possibility of converting limited quantities . ( 5) Excluding tenderloin presented alone . (6) See comments No 14 to 37 on entry prices, Schedule LXXX-European Communities, Section I-A. (7) Minimum duty applicable = ECU 2,1 /100 kg net. (8 ) Subject to minimum import price arrangements contained in the Annex to Annexes VIII b and X c (Europe Agreement) for products for processing. (') The reduction applies only on the ad valorem part of the duty. ( l0) Duty applicable = 8,4 % ad valorem.